DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 includes the limitation that one of the two bend points being intersected by one of the straight sipes. Although the drawings depict one of the straight sipes intersecting one of the bend points, there is no disclosure supporting one of the straight sipes intersecting the other one of the bend points, therefore the amended claim language is not supported by the specification as filed. Claim 19 is also rejected as depending upon claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2017/0136829) in view of Yamakawa (US Pub. No. 2015/0273951), Adlon (US Pat. No. 6,341,633), Hubbell (US Pat. No. 5,733,393) and/or Gerresheim (US Pat. No. 4,815,512).
Regarding claim 1, Takahashi teaches a pneumatic tire comprising a pair of first main grooves 20 extending in a tire circumferential direction formed at a position on either outer side in a tire lateral direction of a first land portion including a tire equatorial plane, a pair of second main grooves 21 extending in the tire circumferential direction formed at a position outward from the first main grooves in the tire lateral direction, and first lug grooves 26 formed in a second land portion between the first main grooves and the second main grooves, the first lug grooves opening to one of the first main grooves at one end and opening to one of the second main grooves at an other end, the first lug grooves having a groove width of 2 mm or greater, the first lug grooves having an identical inclination direction in the tire lateral direction with respect to the tire circumferential direction, and the first lug grooves forming an angle with a straight line in the tire lateral direction ranging from 40 degrees or greater to 80 degrees or less (paragraphs [0014] and [0021]; figure 1). Further, Takahashi teaches that the second main groove defines a third land portion outward of the second main groove in the tire lateral direction, and the third land portion is provided with a second lug groove, the second lug groove not communicating with the second main groove (figure 1), and circumferential narrow grooves 31 provided on the third land portions, the circumferential narrow grooves each extending in the tire circumferential direction, the circumferential narrow grooves each being formed into a zigzag shape inclined in a direction identical to an inclination direction of the first lug grooves (paragraphs [0016]-[0019]; [figure 1). Takahashi does not specifically disclose that the second lug grooves extend from the short portion of the zigzag shape toward the second main grooves and terminate in the third land portions. Yamakawa teaches extending second lug grooves 63 axially toward the second main grooves 11 beyond shoulder narrow grooves 71 and terminating in the third land portions (paragraph [0061]; figure 3). It would have been obvious to one of ordinary skill in the art to extend second lug grooves axially beyond shoulder narrow grooves and terminating in the land portion as taught by Yamakawa in the tire of Takahashi as a minor modification with the predictable result of having a functional shoulder land portion. Modifying Takahashi in this manner would have the second lug grooves extend from the short portion of the zigzag shape toward the second main grooves and terminate in the third land portions as claimed. Takahashi (combined) does not specifically disclose that the third land portions are provided with pairs of sipes that are inclined toward one another toward an outer side in the tire lateral direction. Adlon teaches using V-shaped sipes on the outermost land portions (column 3, line 16 – column 4, line 4; figure 1) where some of the V-shaped sipes have the legs of the sipes inclined toward one another toward an outer side in the tire lateral direction (taken to meet the limitation of pairs of sipes inclined toward one another toward an outer side in the tire lateral direction) (column 5, lines 25-35; figure 3d). It would have been obvious to one of ordinary skill in the art to use V-shaped sipes, some of which have the legs of the sipe inclined toward one another toward an outer side in the tire lateral direction as taught by Adlon in the tire of Takahashi (combined) in order to create a tire which can be manufactured simply and cost effectively and which ensures reliable handling and ride of the tire when stressed by longitudinal forces and transverse forces (see Adlon at column 2, lines 60-65). Takahashi (combined) does not specifically disclose that the first land portion is a continuous circumferential rib. Hubbell teaches a similarly configured tire where the first land portion is a continuous circumferential rib 42 similarly configured to the first land portion of Hubbell except for being a rib rather than blocks (column 3, lines 41-44; figure 2). Gerresheim teaches that using a continuous central circumferential rib 2 or central blocks 17 are known alternative tread configurations (column 3, lines 24-29 and column 4, lines 50-54; figures 1 and 3). It would have been obvious to one of ordinary skill in the art to modify the first land portion of Takahashi (combined) to be a rib because Hubbell teaches such a land portion (column 3, lines 41-44; figure 2) and using such a known land portion would have the predictable result of having a functional center land portion and/or because Gerresheim teaches using either a central circumferential rib or central blocks as known alternatives (column 3, lines 24-29 and column 4, lines 50-54; figures 1 and 3) with the predictable result of having a functional center land portion. 
Regarding claim 2, Takahashi teaches at least one sipe inclined in an identical direction to the first lug grooves and intersecting the second land portion (figure 1).
Regarding claim 3, Takahashi teaches that the first main grooves and the second main grooves are formed into a zigzag shape having groove walls having short portions and long portions, in a plan view, and an inclination direction of the zigzag shapes is identical to the direction of the first lug groove grooves (paragraph [0014]; figure 1). It is noted that the zigzag grooves are inclined in both directions, meeting the limitation of “an inclination direction is identical to the direction of the first lug grooves”.
Regarding claim 6, Takahashi teaches that the second lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the second lug grooves, and in regions each lying closer to the tire equatorial plane than the regions X, the second lug grooves are inclined in a direction identical to the inclination direction of the first lug grooves (figure 1).
Regarding claim 7, Takahashi teaches in regions each lying closer to the tire equatorial plane than regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, sipes inclined in a direction identical to the inclination direction of the second lug grooves (figure 1). While Takahashi does not specifically disclose that the sipes are three dimensional, it would have been obvious to one of ordinary skill in the art to use three dimensional sipes in order to gain the benefit of the increased edges of siping while maintaining the additional rigidity created by using three dimensional sipes; official notice being taken that it is well known / conventional per se in the tire tread art to provide three dimensional sipes in a land portion of a tread to increase edge effect and to improve rigidity.
Regarding claim 8, Takahashi teaches a distance between a boundary portion between each of short portions and each of long portions of groove walls of the second main grooves and an end portion, lying adjacent to the tire equatorial plane, of each of the second lug grooves ranges from 1.0 times or more to 4.0 times or less of a length of each of the short portions in the tire circumferential direction, and the boundary portion lies within a range of ±5 degrees of a direction from one of midpoints of the groove width of each of the second lug grooves, at the end portion of each of the regions X ranging from 90% or more to 110% or less of a ground contact width centered around the tire equatorial plane, the end portion lying adjacent to the tire equatorial plane, to the end portion, lying adjacent to the tire equatorial plane, of each of the second lug grooves (figure 1).
Regarding claim 9, Takahashi teaches that the first main grooves are each disposed outside, in the tire lateral direction, of the tire equatorial plane, the first main grooves define the first land portion, and first land portion sipes are further included, the first land portion sipes each opening to one of the first main grooves, the first land portion sipes each terminating in the first land portion (figure 1).
Regarding claims 10 and 12, Takahashi teaches that the pairs of first and second main grooves are each formed into a zigzag shape having groove walls having short portions and long portions, in a plan view, and the zigzag shapes are each formed with the long portions and the short portions alternately and repeatedly disposed in the tire circumferential direction (paragraph [0014]; figure 1) and suggests a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction as suggested by Takahashi as a known zigzag groove configuration with the predictable result of being a functional zigzag groove. It is noted that applicant has not submitted evidence establishing a criticality of the short to long portion ratio.
Regarding claims 11 and 13, Takahashi teaches that the pairs of first and second main grooves are each formed with a groove wall lying outside in the tire lateral direction and a groove wall lying inside in the tire lateral direction and adjacent to the tire equatorial plane, the long portions and the short portions are disposed at identical pitches, and arrangement phases of the long portions and the short portions differ between each of the groove walls lying outside in the tire lateral direction and each of the groove walls lying inside in the tire lateral direction and adjacent to the tire equatorial plane (figure 1).
Regarding claim 14, Takahashi teaches that an arrangement pitch in the tire circumferential direction of the long portions and the short portions of the pair of second main grooves and an arrangement pitch in the tire circumferential direction of lug grooves provided in a third land portion defined by the third land portion outward of the second main groove in the tire lateral direction and not communicated with the second main groove are identical, and end portions of the lug grooves are disposed facing a direction of the short portions of the groove walls outward in the tire lateral direction of the second main groove (figure 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yamakawa, Adlon, Hubbell and/or Gerresheim as applied to claim 1 above, and further in view of Kaji (US Pub. No. 2015/0165828).
Regarding claim 15, Takahashi (combined) does not specifically disclose that each block of the second land portion includes a plurality of straight sipes that extend from one of the first main grooves to one of the second main grooves. In a similarly configured tire, Kaji teaches using second land portions of blocks with two straight sipes 10 extending between one first main groove to a second main groove (paragraphs [0017]-[0020]; figure 1). It would have been obvious to one of ordinary skill in the art to use two straight sipes extending across the second land portion blocks as taught by Kaji in the tire of Takahashi (combined) as a known second land portion sipe configuration with the predictable result of having functional second land portions.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yamakawa, Adlon, Hubbell and/or Gerresheim as applied to claim 1 above, and further in view of Yamakawa II (US Pub. No. 2016/0214438).
Regarding claim 16, Takahashi teaches using a zigzag groove wall in the third land portions (figure 1), but does not specifically disclose that the third land portion zigzag groove wall is uninterrupted by sipes or lug grooves. Yamakawa II teaches using a zigzag groove wall in a third land portion where that groove wall is uninterrupted by sipes or lug grooves (figure 1). It would have been obvious to one of ordinary skill in the art to use an uninterrupted third land portion zigzag groove wall as taught by Yamakawa II in the tire of Takahashi (combined) as a known configuration of a third land portion zigzag groove wall with the predictable result of having a functional third land portion.
Regarding claim 17, Takahashi teaches that ribs are defined in the third land portions between the second main grooves and the circumferential narrow grooves (figure 1), but does not specifically disclose that the ribs are undivided by lug grooves or sipes, or that the second lug grooves extending from the short portion of the zigzag shape toward the second main grooves and terminating in the third land portions extend without intersecting a sipe.  Yamakawa II teaches using a narrow rib in a third land portion where that rib is uninterrupted by sipes or lug grooves, as well as teaching that the second lug grooves extend toward the main groove and terminate in the third land portions without intersecting a sipe (figure 1). It would have been obvious to one of ordinary skill in the art to use an uninterrupted third land portion rib as taught by Yamakawa II in the tire of Takahashi (combined) as a known configuration of a third land portion rib with the predictable result of having a functional third land portion. Such a combined configuration would have the second lug grooves extending from the short portion of the zigzag shape toward the second main grooves and terminating in the third land portions extend without intersecting a sipe as claimed.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection of claim 16 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 16 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments with respect to the prior art rejections of the claims have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Yamakawa teaches that groove volumes of lug grooves 31 in the center land portion 21 is ensured to improve water discharge ability and snow shear force, and therefore it would not have been obvious to use a rib rather than blocks for the center land portion in the tire of Takahashi (combined) set forth in the rejections. However, it is noted that Yamakawa is not the primary reference – Takahashi is. Takahashi indicates that the critical feature of the invention is the shoulder land portion including the sub-groove (see paragraphs [0008]-[0009]). Takahashi does not indicate that the configuration of the center land portion is critical. Accordingly, the fact that Yamakawa, a secondary reference which is not being relied upon for its teachings about the center land portion, teaches a benefit to using center lug grooves, is not particularly relevant. It is noted that both the use of central ribs and central blocks are extremely well-known and conventional in the art, that each have their benefits, and that they are known alternatives because they function similarly. However, to the extent that such configurations are different, using a central rib would be expected to have increased rigidity and thus decreased rolling resistance as compared to central blocks, and it would have been obvious to use such a configuration accordingly to improve rolling resistance. Accordingly, it would have been obvious to use a central rib as taught by Hubbell and/or Gerresheim in the tire of Takahashi (combined) either as a similar configuration to a central block configuration, or as a configuration with improved rolling resistance. Regarding the newly amended feature to claim 1, see the additional reference Adlon added to the rejection above.
Regarding claim 15, Applicant argues that Takahashi and Yamakawa disclose sipes which extend to only one main groove, and that extending sipes fully across blocks or ribs reduces the rigidity of the land portion, and thus affects performance of the tire. However, extending sipes further also increases edge effect, which improves traction of the tire on snow and ice. Further, as was stated above, Takahashi indicates that the shoulder land portion is the critical element of the invention, with the center and middle land portions not being critical. It is noted that Takahashi and Kaji both teach similarly shaped center and middle land portions, each of these land portions having two sipes. Accordingly, it would have been obvious to use straight sipes that extend across the land portion as taught by Kaji in the tire of Takahashi (combined) because these two tires are similarly configured, with similarly configured central and middle land portions, with the expectation of similar performance. To an extent that there is different performance, it would have been obvious to extend the sipes across the land portion as taught by Kaji in the tire of Takahashi (combined) to improve the snow and ice performance of the tire.
Regarding claims 16-17, Applicant argues that the motivation that the configuration would result in a functional tire does not provide proper motivation to make an obviousness rejection. However, such rejections are properly motivated as a simple substitution of one known element for another to obtain predictable results (see MPEP at 2143(I)(B)). It is noted that while the expectation of some advantage is the strongest rationale for combining references (see MPEP at 2144(II)), it is not a requirement. Further, the fact that a tire element is used in a tire is evidence that such an element results in a properly functioning tire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	December 9, 2022
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749